Title: To George Washington from Elizabeth Fenton, 30 July 1776
From: Fenton, Elizabeth
To: Washington, George


Ten Hills, 30 July 1776. Sends GW under cover “a Letter to General Howe the contents of which I hope will Convince your Excellency Mr Fenton has keep his Parole in Consequence of wch he has not taken Rank in the Army[.] I hope I nead not Use force to Convince General Washington how Unhappy I must be, Untill I with my family can get home to Mr Fenton, and the more so as Ive Nothing hear to Suport my Self & family with, should I have asked a conveyance your Excellency should not aprove, and my Letter not sent to General Howe, I hope your Excellencys humaniety will point out some way for me to leave America.”
